UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6586


GREGORY V. SMITH,

                Plaintiff - Appellant,

          v.

P. E. SPIVEY, Jail Director, Individual and Official
capacity; CHRIS PHILLIPS, Detective, Individual and Official
capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    R. Bryan Harwell, District Judge.
(1:12-cv-00029-RBH)


Submitted:   October 28, 2013              Decided:   November 8, 2013


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory V. Smith, Appellant Pro Se. Daniel C. Plyler, DAVIDSON
& LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory V. Smith appeals the district court’s orders

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2006) complaint and denying his

motion for reconsideration.       We have reviewed the record and the

district     court’s     orders   and     find    no     reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Smith v. Spivey, No. 1:12-cv-00029-RBH (D.S.C. Feb. 27 &

Apr. 15, 2013).        We deny the motion for appointment of counsel

and dispense     with   oral   argument   because      the   facts   and   legal

contentions    are   adequately   presented      in   the    materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     2